Case 2:21-cv-01940-ARR-ST Document 10 Filed 05/04/21 Page 1 of 2 PageID #: 27
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen J. Steinlight
Stephen.steinlight@troutman.com




May 4, 2021
VIA ECF
The Honorable Allyne R. Ross
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn New York 11201


Re:      Obasohan v. Sunrise Auto Outlet Inc. et al
         Case No. 1:21-cv-01940
         Consent Letter Motion for Extension of Time to Answer or Otherwise Respond to
         the Complaint

Your Honor:

        We represent Defendant Truist Bank d/b/a BB&T (“Truist”) in the above-referenced
action. With Plaintiff’s consent, Truist respectfully submits its first request for an extension of
time to answer or otherwise respond to the Complaint. Pursuant to Rule 6 of the Federal Rules of
Civil Procedure and Rule 1(E) of Your Honor’s Individual Practices, Truist states the following in
support of its request:

      1. Truist was served with the Complaint on or about April 20, 2021.

      2. Truist’s current deadline to respond to the Complaint is May 11, 2021.

      3. Plaintiff has consented to an extension of thirty (30) days for Truist to respond to the
         Complaint.

      4. This is Truist’s first request for an extension of time to answer or otherwise respond to the
         Complaint.

      5. Due to this firm’s recent retainment, the undersigned is still investigating the allegations in
         the Complaint and potential defenses. An extension of time of thirty (30) days should allow
         the undersigned sufficient time to obtain and review the necessary documentation and to
         draft an appropriate response to the Complaint.

       For the foregoing reasons, Truist respectfully requests the Court extend the time for Truist
to answer or otherwise respond to Plaintiff’s Complaint until June 10, 2021.
Case 2:21-cv-01940-ARR-ST Document 10 Filed 05/04/21 Page 2 of 2 PageID #: 28
May 4, 2021
Page 2




       We thank Your Honor for your consideration of this request. If Your Honor has any
questions or concerns, please do not hesitate to contact my office.



                                                      Respectfully submitted,


                                                      /s/ Stephen J. Steinlight
                                                      Stephen J. Steinlight



cc:     All Counsel of Record (via ECF)




112558423v1
